09/08/2020


          IN THE SUPREME COURT OF THE STATE OF MONTI
                                                                                       Case Number: PR 06-0422


                                       PR 06-0422
                                                                Fl
                                                                SEP 00 2020
                                                                       Greenwd00
                                                              Bowen
 IN THE MATTER OF THE PETITION OF                                  of    rerne C0urt
                                                            Cleric
                                                                Statek_p  PPErit
 LARS K. EVENSEN


       Lars K. Evensen has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of his
application for admission by motion to the State Bar of Montana. By rule, applicants for
admission by motion must provide.evidence of the requisite score on an MPRE taken
"within three years preceding the date of the application for adrnission." Rule IV.A.3,
Rules of Admission. Evensen passed the MPRE in 2003 when seeking admission to the
practice oflaw in Nevada, where he was admitted. Evensen has practiced law for 17 years
"without any ethical or disciplinary issues where licensed or where admittedpro hac vice."
Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Lars K. Evensen to waive the
three-year test requirernent for the MPRE for purposes of his current application for
admission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
      DATED this 6 day of September, 2020.




                                                          Chief Justice
    Justices




2